Exhibit 99.1 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Financial Statements Years ended March 31, 2008 and 2007 BDO Dunwoody LLP Chartered Accountants and Advisors 604 – 750 West Pender Street Vancouver, BC, Canada V6C 2T7 Telephone:(604) 689-0188 Telefax:(604) 689-9773 REPORT OF INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM To the Shareholders of Keegan Resources Inc. (An Exploration Stage Company) We have audited the accompanying consolidated balance sheets of Keegan Resources Inc. (An Exploration Stage Company) as at March 31, 2008 and 2007 and the consolidated statements of operations and deficit and cash flows for each of the years in the three-year period ended March 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended March 31, 2008 in accordance with Canadian generally accepted accounting principles. (signed) “BDO Dunwoody LLP” Independent Registered Chartered Accountants Vancouver, Canada June 27, 2008 BDO Dunwoody LLP is a Limited Liability Partnership registered in Ontario KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets March 31, 2008 and 2007
